                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

 U.S. EQUAL EMPLOYMENT                 )                   C/A No.: 0:16-cv-03029-JMC
 OPPORTUNITY COMMISSION,               )
                                       )
                 Plaintiff,            )
                                       )
 v.                                    )                     CONSENT JUDGMENT
                                       )
 T-N-T OF YORK COUNTY, INC.,           )
 and TM TRUCKING OF THE                )
 CAROLINAS, LLC,                       )
                                       )
                 Defendants.           )
 _____________________________________ )

       This matter is before the court pursuant to a Joint Motion for Entry of Consent Judgment

filed by Plaintiff U.S. Equal Employment Opportunity Commission (the “EEOC”) and Defendants

T-N-T of York County, Inc. and TM Trucking of the Carolinas, LLC (jointly and severally,

“Defendants”). (ECF No. 134.) Upon consideration of the parties’ consent and stipulation to the

entry of this Judgment against Defendants, the court GRANTS the Motion and it is hereby:

       ORDERED, ADJUDGED AND DECREED that judgment is entered against Defendants

in the amount of Two Hundred Thousand Dollars and Zero Cents ($200,000.00) in favor of the

U.S. Equal Employment Opportunity Commission, payable to and collectible by each Claimant as

follows:

                          $21,200.00    to Elrich Artis;
                          $21,200.00    to William Bright;
                          $5,950.00     to Tommy Brown;
                          $25,475.00    to Warren Chisholm;
                          $5,525.00     to Husani Colon;
                          $6,650.00     to Bursha Dumas;
                          $24,000.00    to Rodney Dunlap;

                                               1
                            $21,475.00    to Bernard Elam;
                            $7,025.00     to Marcus Hinton;
                            $21,200.00    to Pride Hunt;
                            $5,525.00     to Eric Jones;
                            $6,275.00     to Satya Martin-Felder;
                            $12,600.00    to Harry Mobley; and
                            $15,900.00    to Mack Thompson.

The damages agreed to herein constitute a debt owed to and collectible by the United States.

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that any business entity

deemed a “successor” company to TM Trucking of the Carolinas, LLC and/or T-N-T of York

County, Inc. shall be jointly and severally liable for satisfying any unpaid amounts of the judgment

stated herein to the fullest extent permitted by federal and state law. Defendants shall provide

prior written notice to any potential purchaser of Defendants’ businesses, or a purchaser of all or

a portion of Defendants’ remaining assets, if any, and to any other potential successor(s), of the

existence and contents of this Consent Judgment.

         The Clerk of Court is directed to ADMINISTRATIVELY CLOSE this case.1

         IT IS SO ORDERED.




                                                     United States District Judge
May 22, 2019
Columbia, South Carolina




1
    Moreover, the EEOC’s pending Motion for Sanctions (ECF No. 133) is DENIED AS MOOT.
                                                 2
WE CONSENT TO ENTRY OF THE JUDGEMENT.

Dated this 22nd day of May, 2019.

                                        T-N-T OF YORK COUNTY, INC.,
                                        and TM TRUCKING OF THE
                                        CAROLINAS, LLC

                                        s/ Leah B. Moody                  .
                                        LEAH B. MOODY
                                        SC Federal Bar No.: 7468
                                        235 East Main Street, Suite 115
                                        P.O.B. 1015 (29731)
                                        Rock Hill, South Carolina 29730
                                        Telephone: (803) 327-4192
                                        Facsimile: (803) 329-1344
                                        Email: Lbmatty@comporium.net

                                        s/ Joseph D. Dickey               .
                                        JOSEPH D. DICKEY
                                        SC Federal Bar No.: 11311
                                        1817 Hampton Street
                                        Columbia, SC 29201
                                        Phone: (803) 380-5575
                                        Facsimile: (803) 380-5576
                                        Email: joseph@dickeylawsc.com

                                        ATTORNEYS FOR DEFENDANTS




                                    3
